DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/9/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12, 14-16 and 20-25 are rejected 35 U.S.C. 103 as being unpatentable over Saito (US 7,884,395) in view of Ohguro (US 2018/0076287) and/or  Mallikarjunaswamy (US 10,373,947).
	Saito discloses a semiconductor device (see the cover page figure), comprising: 
a substrate layer (2) having a first face and a second face; a first layer (3; n-) of a first conductivity type, disposed on the first face of the substrate layer; a second layer (4; p) of a second conductivity type, disposed on the first layer; a transition layer (5; AlGaN) disposed on the second layer; a channel layer (6; GaN) disposed on the transition layer; a barrier layer (7; AlGaN) disposed on the channel layer; 

	Furthermore, it is noted that any potential implications regarding how the first and second layers are formed, such as whether they are formed through epitaxial growth on the substrate, or they are formed through growth before sliced into the individual wafer, or they are doped after epitaxial growth on the substrate, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Although Satio does not more expressly disclose that the substrate can be of p-doping; and/or that the substrate can have multiple devices formed thereon and isolated from each other with isolation trenches, it is well-known in the art that: as evidenced in Ohguro (the cover page figure), p-type doped substrate (10a) can be commonly and desirably formed for forming a lateral transistor device with desired substrate doping type and/or polarity; and/or that multiple similar and/or different devices can be desirably integrated on a same substrate for achieving enhanced capability in power and/or functionality; and/or, that, as evidenced Mallikarjunaswamy (see the cover page figure), multiple deep trenches (60) can be desirably formed to extend into the bottom substrate (50) for forming the desired and/or required isolations between devices.

Regarding claim 8, in addition to what have been discussed above, it is further noted that, with the trench being extended into the bottom substrate in the device collectively taught above by Saito and Mallikarjunaswamy, the resulting trench would also naturally extended into the first epitaxial layer that is above the bottom substrate therein.
Regarding claims 11 and 12, in addition to what have been discussed above, it is further noted that the insulation material in the trench of Mallikarjunaswamy can be an oxide; and it is noted that it is well known in the art that silicon oxide is one of the few most commonly used oxide material for forming an insulation trench with desired material property and/or material choice, and/or that: 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	Regarding claim 12, in addition to what have been discussed above, it is further noted that the trench of Mallikarjunaswamy can further include a substantially conductive material within the insulating oxide material therein.

Regarding claims 22 and 25, in addition to what have been discussed above, it is further noted that it is well known in the art that, as further evidenced in Ohguro, the bottom electrode (i.e., the third electrode 30) can be commonly and desirably floating (i.e., without direct connection to any of the source/drain/gate electrodes on the top), so as to achieve the desired potential and/or bias to the substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOUXIANG HU/Primary Examiner, Art Unit 2898